Citation Nr: 1545799	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-32 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 


THE ISSUE

Entitlement to service connection for ischemic heart disease, diagnosed as coronary artery disease status post coronary artery bypass surgery, to include as due to exposure to herbicides (ischemic heart disease).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for ischemic heart disease.  

In June 2015, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge at the Board's office in Washington, D.C.  A copy of the hearing transcript is associated with the claims file.  The Veteran's accredited representative was not present during the June 2015 Board hearing; however, the Veteran chose to proceed with the Board hearing without his representative present.  See Hearing Transcript p. 2.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1.  The Veteran has a current disability manifested by ischemic heart disease (IHD).  

2.  The Veteran did not serve in an area in which exposure to tactical herbicide agents may be presumed and is not shown to have been exposed to herbicides in service. 

3.  Symptoms of IHD were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service; the Veteran's IHD is not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for IHD are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The RO provided notice to the Veteran in December 2011, prior to the initial adjudication of the claim in May 2012.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The December 2011 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the June 2015 Board hearing.  

VA's duty to assist also requires VA to provide the claimant with a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The Board acknowledges that the Veteran has not been afforded a VA examination and a VA medical opinion has not been obtained specifically addressing whether the Veteran's current IHD had its onset during service or is otherwise etiologically related to his service.  As the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agents within the meaning of 38 C.F.R. § 3.307 in service, there was no in-service injury or disease or chronic symptoms of IHD shown in service, and the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between the IHD and service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or disease in service, the Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim of service connection, because there is nothing in service to which any current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 375-75 (2002); however, in the absence of evidence of an in-service disease or injury, or an in-service event of herbicide exposure, referral of this case to obtain an opinion as to the etiology of the Veteran's IHD would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service exposure to an herbicide agent, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's IHD and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of the issue on appeal to afford the Veteran a VA examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked regarding the claim of service connection for IHD because there is no reasonable possibility that such assistance would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, IHD (as a cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as IHD, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including IHD.  
38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  For IHD, the prescribed time period within which the disease must manifest to a compensable degree is any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6).  

Further, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97.  Service on a deep-water naval vessel off the shores of the Vietnam may not be considered "service in the Republic of Vietnam" for purposes of presumptive service connection for diseases associated with Agent Orange exposure.  VAOPGCPREC 27-97; 66 Fed. Reg. 23166 (May 8, 2001).

However, it has been established that some offshore United States Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun-line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" Navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep-water harbor or port has generally not been considered sufficient.  

Until recently, VA had interpreted open water ports, such as Da Nang, Cam Ranh Bay, and Vung Tau, as extensions of ocean waters and not as an "inland waterway," and therefore not warranting a presumption of herbicide exposure.  However, the Court found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  In particular, the Court could not discern any reason as to why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay are considered "Brown Water" but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay are considered "Blue Water."  Id.  Here, the record reflects the Veteran's presence aboard ship in the Gulf of Tonkin, but he has not specifically alleged that his ship anchored in a deep-water harbor.  For this reason and as discussed below, the Board finds that the holding of Gray is not applicable to this case.

Additionally, effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this section, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  38 C.F.R. 
§ 3.307(a)(6)(v).

Despite the foregoing, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), rev'g in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Analysis

The Veteran contends that his current IHD is related to exposure to Agent Orange herbicides during military service.  Specifically, the Veteran contends that he was exposed to Agent Orange while serving aboard the USS INDEPENDENCE when the ship was stationed in the Gulf of Tonkin between July and November 1965.  See Hearing Transcript p. 4.  The Veteran indicated that the USS INDEPENDENCE traveled within the twelve-mile territorial limit of Vietnam in September 1965, but that it did not dock in a Vietnamese harbor while he was aboard.  See id at p. 5.  The Veteran also indicated that he did not step ashore in the Republic of Vietnam.  See id at p. 3.  The Veteran's DD Form 214 indicates that he served aboard the USS INDEPENDENCE as an Aviation Electrician's Mate, and was awarded the Vietnam Service Medal.  

The Board first finds that the evidence of record demonstrates that the Veteran has a current disability manifested by IHD.  As defined by 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to: acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  A July 2011 VA Form 21-0960A-1 (Ischemic Heart Disease Disability Benefits Questionnaire), completed by the Veteran's private physician, indicates the Veteran has a current diagnosis of coronary artery disease with a history of coronary bypass surgery.  Private treatment records indicate that the Veteran first presented with unstable angina in January 2004 that required cardiac catherization and quadruple coronary artery bypass surgery as treatment.  Private treatment records also indicate continued treatment for severe three-vessel coronary artery disease.  

After a review of all the evidence of record, including the Veteran's statements asserting exposure to herbicides in service, the Board next finds that the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to herbicide agents.  Through his testimony and various submitted statements and documents in support of the appeal, the Veteran has asserted several different mechanisms as to how he was exposed to Agent Orange.  Specifically, the Veteran has advanced several different arguments that the Board has categorized into three groups.  First, the Veteran argues that the presumptive exposure provisions are arbitrary and should be extended to include service members, like himself, who only served offshore and never set foot on the Vietnamese landmass.  Second, the Veteran argues that receipt of the Vietnam Service Medal is indicative of his service in a combat zone, and as such, exposure to Agent Orange should be conceded.  Third, the Veteran argues that he had direct exposure to Agent Orange and has advanced several different mechanisms of direct exposure.  

Regarding his first argument, the Veteran is, in essence, asking the Board to expand the presumptive exposure provisions of 38 C.F.R. § 3.307 to include the circumstances of his service.  The Veteran argues that service members like himself who served offshore during the Vietnam era were equally exposed to Agent Orange and other herbicides compared to those service members who service on the Vietnamese mainland.  In support of this argument, the Veteran submitted several documents and provided testimony at the June 2015 Board hearing regarding possible exposure mechanisms for offshore veterans.  These mechanisms of exposure include: atmospheric and oceanic drift of Agent Orange from the Vietnamese landmass; cross-contamination with laundry of service members who traveled to the Vietnamese landmass; cross-contamination of the ship's fresh water intake system with water containing herbicides; and contamination of the ship's rations.  In addition, the Veteran identified the following evidence which he contends supports his argument: equal disability prevalence rates among veterans who served offshore as compared to those who served on the Vietnamese mainland; evidence that the Australian government is compensating their own similarly-situated veterans; and the Court's recent decision in Gray v. McDonald.  

In determining the regulatory definition of service in the Republic of Vietnam, VA carefully considered all the potential exposure mechanisms advanced by the Veteran.  See Definition of Service in the Republic of Vietnam, 73 Fed. Reg. 20566 (April 16, 2008).  Specifically VA noted that:

It is conceivable that some veterans of offshore service incurred exposure under some circumstances due, for example, to airborne drift, groundwater runoff, and the proximity of individual boats to the Vietnam coast.  For purposes of the presumption of exposure, however, there is no apparent basis for concluding that any such risk was similar in kind or degree to the risk attending service within the land borders of the Republic of Vietnam.

Id at 20569.  VA also addressed a 2002 research study regarding Australian Navy veterans that found that a salt water distillation process performed in a laboratory did not remove dioxin particles.  However, VA indicated that the Australian study "was not peer reviewed or published, and . . . has never been cited in any subsequent reputable study of Agent Orange."  Id at 20568.  Additionally, VA found flaws with the Australian study making comparisons about exposure to American veterans difficult, and therefore, VA made no revisions to the interpretation of "service in the Republic of Vietnam" based on the Australian study.  Id.  In conclusion, VA "found no indication that Congress intended a presumption covering offshore service" and found that "Congress reasonably intended to distinguish between areas where herbicides were actually applied and other areas, such as offshore areas, where herbicides were not used."  Id at 20569.  

In addition, the Veteran contends that the Court's ruling in Gray eliminates the distinction between Blue Water veterans and Brown Water veterans.  Specifically, the Veteran submitted an internet document regarding the Gray case, the author of which contends that the VA "cannot contend that offshore vessels were not contaminated by Agent Orange."  Additionally, the document author contends that the Court indicated that VA's reliance on a 2011 Institute of Medicine report was improper and, as such, "has nullified the VA's statement that . . . Blue Water Navy was not exposed to herbicides."  In this regard, the Veteran argues that the Court's ruling in Gray effectively overturned the Blue Water-Brown Water framework established by Haas v. Peake.  However, the Court in Gray specifically did not reexamine the validity of VA's interpretation of limiting the presumptive exposure provisions to Brown Water veterans, indicating that "Haas affirmed that it was reasonable for VA to distinguish between offshore and inland waterways."  Gray, 27 Vet. App. 313, 320-321.  The Court further indicated that Haas indicated that the rationale underlying the distinction between inland and offshore waterways was consistent with the statutory and regulatory purpose of providing compensation to veterans based on the likelihood of exposure to herbicides.  Id at 322; see also Haas v. Peake, 525 F.3d at 1183, 1185.  As such, the Court in Gray only addressed VA's interpretation of open deep-water harbors.  As discussed above, the USS INDEPENDENCE did not dock in an open deep-water harbor in the Republic of Vietnam; therefore, the Board finds the Veteran's case is distinguishable from the facts of Gray.  

Regarding his second argument, the Veteran contends that receipt of the Vietnam Service Medal is indicative of his service in a combat zone, and as such, exposure to Agent Orange should be conceded.  However, receipt of the Vietnam Service Medal is not the threshold test of eligibility for the presumptive exposure provisions "because it is undisputed that some servicemembers who received the Vietnam Service Medal were never either in Vietnam or in its territorial waters; accordingly, those servicemembers could not properly be regarded as having served 'in the Republic of Vietnam.'"  Haas v. Peake, 525 F.3d at 1196.  

Therefore, as the Veteran's relevant service is limited to offshore service aboard the USS INDEPENDENCE, which was stationed in the Gulf of Tonkin and did not dock in an open deep-water harbor in the Republic of Vietnam, the Board finds that the presumptive exposure provisions do not apply to the conditions of the Veteran's service.  

As the presumptive exposure provisions do not apply in the Veteran's case, the Board next turns to evidence of the Veteran's direct exposure to Agent Orange.  In this regard, the Veteran contends that he came into direct contact with Agent Orange as a routine part of his duties as a plane captain aboard the USS INDEPENDENCE.  Specifically, the Veteran indicated that his duties were to clean and maintain airplanes that flew in Vietnamese airspace that would return from their flights covered in "greasy, oily substances," which the Veteran contends was Agent Orange.  See Hearing Transcript p. 3; see also e.g., October 2013 Statement.  The Veteran also indicated that his duties involved direct contact with the cockpit, instrument panels, and the airmen themselves, all of which were contaminated with Agent Orange, and therefore, he became contaminated through secondary transfer.  After a careful review of all the evidence of record, the Board finds that the weight of the evidence does not establish that the Veteran was, at least as likely as not, exposed to Agent Orange.  

In support of his argument, the Veteran submitted an internet document entitled "Dioxin On The Carriers" published by the Blue Water Navy Vietnam Veterans Association, which posited that:

Based on upon the principles of Newtonian physics, . . . dioxin molecules and aerosols, alone or attached to other particles, stuck to the outer skin of aircraft because of static charge and were carried back to the aircraft carriers, where then were rubbed into the skin and clothing of the aircraft maintenance deck force.  

In addition, the document posited that: 

Agent Orange was mixed at 50%-50% of chemical and fuel oil prior to its being sprayed.  Fuel oil is sticky as are other petrochemicals which the airplane encountered during flight including fluids that leaked and exhaust of other aircraft in their flight groups.  These oils and "oily substances" were on virtually every returning aircraft. 

Besides the reference to "the principles of Newtonian physics," the document submitted by the Veteran does not reference any scientific data or study with respect to rendering the above conclusions.  

The Veteran argues that although the planes he cleaned and maintained did not spray Agent Orange themselves, these planes returned from their flights covered in Agent Orange, which led to the Veteran's direct exposure.  However, the Veteran's arguments are speculative and provide no direct indication of exposure to Agent Orange.  The Veteran has not demonstrated that he is competent to discern Agent Orange or other herbicide apart from other substances that may be on an airplane's exterior.  In fact, the Veteran indicated that he did not know what the "greasy, oily substances" were until he read documents like the ones he submitted years after service discharge.  See March 2012 Statement ("I [thought] it was 'sea salt.'"); see also Hearing Transcript p. 7 ("I just had no idea what was on my plane when it came back and never considered it.").  

The Board has also reviewed the documents submitted by the Veteran.  Normally, articles or treatises can provide important support if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998).  In short, articles and treatises tend to be general in nature and do not relate to the specific facts in a given veteran's claim.  In the present case, the documents upon which the Veteran relies fall into this category.  The documents submitted by the Veteran do not specifically address the facts of the Veteran's case, are not based on scientific research, and do not provide conclusions with a degree of certainty to establish direct exposure in the Veteran's case.  

Moreover, VA has considered the exposure mechanism of secondary transfer in the context of individuals who had regular contact with airplanes that flew over the Vietnamese mainland.  In this regard, VA requested that the Institute of Medicine conduct a study on the subject of residual exposure to Agent Orange from service on aircraft known to have been used to spray herbicide agents in Vietnam, specifically C-123 aircraft used during Operation Ranch Hand.  See 80 Fed. Reg. 35246 (June 19, 2015).  Based on the results of the study, VA has acknowledged exposure to Agent Orange for those service members in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  However, VA has not recognized exposure for service members who maintained aircraft not known to have been used to spray herbicide agents, such as F4B Phantom aircraft, the type of aircraft the Veteran maintained aboard the USS INDEPENDENCE.  

Finally, the Veteran submitted a September 2012 Board decision in which a veteran, who served aboard the USS INDEPENDENCE, was granted service connection for diabetes mellitus as due to exposure to Agent Orange.  Prior Board decisions are not precedential or binding on other veterans.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet.App. 22, 27 (1997), vacated on other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998); Hillyard v. Derwinski, 1 Vet.App. 349, 351 (1999).  However, prior decisions in other appeals "may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law."  See 38 C.F.R. § 20.1303.  While the veteran in the September 2012 Board decision also served aboard the USS INDEPENDENCE, that veteran testified that he set foot on the Vietnamese landmass, a fact the Board found highly credible, and thus, that veteran was entitled to the presumptive exposure provisions.  As discussed in detail above, the Veteran in the instant case did not set foot on the Vietnamese landmass, and is not entitled to the presumptive exposure provisions.  Therefore, the Board finds the September 2012 Board decision does not reasonably relate to the instant case, and is afforded no probative value.  

The Board next finds that the Veteran did not experience chronic symptoms of IHD in service, symptoms of IHD that manifested to a compensable degree within one year of service separation, or continuous symptoms of IHD since service separation.  Service treatment records are absent of any complaints of, treatment for, or a diagnosis relating to IHD.  The August 1966 service separation examination noted a normal cardiovascular examination.  Post-service treatment records note that the Veteran first presented with unstable angina, a diagnosis considered within the definition of IHD, in January 2004.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's symptoms of IHD were not chronic during service, did not manifest to a compensable degree within one year of discharge from service, and were not continuous since service.  

As indicated above, the first objective medical evidence that the Veteran has IHD was in 2004, over 35 years after service.  There is no evidence of record of the claimed disability during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  No medical professional has provided competent medical evidence linking the diagnosis of IHD to any aspect of the Veteran's active service, to include his claimed exposure to herbicides in service, and the Veteran has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current diagnosis of IHD.

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of IHD falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  IHD requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of this matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  Absent competent, credible, and probative evidence of a nexus between IHD and the Veteran's service, the Board finds that the Veteran's IHD is not related to service.  

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between the Veteran's IHD and active service, including no credible evidence of chronic symptoms of IHD in service, symptoms of IHD that manifested to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of IHD since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is 

against the Veteran's claim for service connection for IHD, including presumptively as due to herbicide exposure or as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for IHD, to include as due to exposure to herbicides, is denied.  



____________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


